                 Case 1:19-cv-01656-BAM Document 16 Filed 08/10/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CHANTAL R. JENKINS, PA SBN 307531
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8931
 7          Facsimile: (415) 744-0134
            E-Mail: Chantal.Jenkins@ssa.gov
 8
     Attorneys for Defendant
 9
                                   UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
13
     DEBRA KAE HANKS,                                )
14                                                   ) 1:19-cv-01656-BAM
                     Plaintiff,                      )
15                                                   )
          vs.                                        ) STIPULATION AND ORDER
16   ANDREW SAUL,                                    ) FOR AN EXTENSION OF TIME
     Commissioner of Social Security,                )
17                                                   )
                     Defendant.                      )
18                                                   )
                                                     )
19
20
            IT IS HEREBY STIPULATED, by and between the parties, through their respective
21
     counsel of record, that Defendant shall have a 21-day extension of time from August 7, 2020 to
22
     August 28, 2020 to respond to Plaintiff’s motion for summary judgment. This is Defendant’s
23
     first request. Defendant requests this extension under the case management order (Doc. 5),
24
     which allows up to a single thirty day extension by stipulation of the parties without Court
25
     approval.
26
            This request is made in good faith with no intention to unduly delay the proceedings.
27
28


                                                      1
              Case 1:19-cv-01656-BAM Document 16 Filed 08/10/20 Page 2 of 2



 1          The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly.
 3
 4                                                Respectfully submitted,
 5
     Dated: August 7, 2020                        /s/ Meghan O. Lambert by Chantal R. Jenkins*
 6                                                *As authorized via email on August 7, 2020
                                                  Meghan O. Lambert, Esq.
 7                                                Attorney for Plaintiff
 8
 9   Dated: August 7, 2020                        McGREGOR W. SCOTT
                                                  United States Attorney
10                                                DEBORAH LEE STACHEL
11                                                Regional Chief Counsel, Region IX
                                                  Social Security Administration
12
13                                        By:     /s/ Chantal R. Jenkins
14                                                CHANTAL R. JENKINS
                                                  Special Assistant United States Attorney
15
16
17
                                                 ORDER
18
19
            Pursuant to the parties’ stipulation, and as permitted by the Scheduling Order, the
20
21   deadline for Defendant to file a response to Plaintiff’s Opening Brief has been extended to

22   August 28, 2020. All orther deadlines in the Court’s Scheduling Order shall be extended

23   accordingly.

24
     IT IS SO ORDERED.
25
26      Dated:      August 10, 2020                          /s/ Barbara    A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
27
28


                                                     2
